


Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”), is made and entered into
as of December __, 2013, by and among Kingsway Financial Services Inc., a
corporation incorporated under the Business Corporations Act (Ontario) (the
“Company”), and the persons identified on Schedule A hereto (collectively, the
“Investors” and each individually, an “Investor”).
WHEREAS, each Investor is a party to a Subscription Agreement, dated as of
December 19, 2013 (the “Subscription Agreement”) with the Company, pursuant to
which the Investors are purchasing an aggregate of 262,876 units of the Company
(“Units”), each unit consisting of (i) 1 share of Class A Preferred Shares,
Series 1 (“Series 1 Shares”), and (ii) 6.25 Series C Warrants (“Series C
Warrants”); and
WHEREAS, in connection with the consummation of the transactions contemplated by
the Subscription Agreement, and pursuant to the terms of the Subscription
Agreement, the parties desire to enter into this Agreement in order to grant
certain registration rights to the Investors as set forth below.
NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:
1.
Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:



“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Agreement” has the meaning set forth in the preamble.
“Board” means the board of directors of the Company (and any successor governing
body of the Company or any successor of the Company).
“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.
“Common Stock” means the common stock, no par value per share, of the Company
and any other common equity securities issued by the Company, and any other
shares of stock issued or issuable with respect thereto (whether by way of a
stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation or other corporate reorganization).
“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.
“Demand Registration” has the meaning set forth in Section 2(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect from time to time.




--------------------------------------------------------------------------------




“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.
“Investors” has the meaning set forth in the preamble.
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
“Piggyback Registrable Securities” means the shares of Common Stock issuable
upon conversion or exercise of Registrable Securities.
“Piggyback Registration” has the meaning set forth in Section 3(a).
“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.
“Registrable Securities” means (a) the Series 1 Shares, (b) any shares of Common
Stock issuable upon conversion of the Series 1 Shares, (c) the Series B Warrants
issued in exchange for the Series C Warrants (the “Exchange Warrants”), (d)
shares of Common Stock issuable upon the exercise of the Exchange Warrants (e)
any shares of Common Stock issued or issuable with respect to any Registrable
Securities by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization (it being understood that for purposes of this Agreement, a
Person shall be deemed to be a holder of Registrable Securities whenever such
Person has the right to then acquire or obtain from the Company any Registrable
Securities, whether or not such acquisition has actually been effected). As to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities when (i) a Registration Statement covering such
securities has been declared effective by the Commission and such securities
have been disposed of pursuant to such effective Registration Statement, (ii)
such securities are sold under circumstances in which all of the applicable
conditions of Rule 144 (or any similar provisions then in force) under the
Securities Act are met, (iii) such securities are otherwise transferred and such
securities may be resold without subsequent registration under the Securities
Act, or (iv) such securities shall have ceased to be outstanding.
“Registration” means a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement has become effective.
“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.
“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto or any complementary rule thereto (such as Rule 144A).




--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect from time to time.
“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities,
underwriter expenses, and fees and disbursements of counsel for any holder of
Registrable Securities, except for the reasonable fees and disbursements of
counsel for the holders of Registrable Securities required to be paid by the
Company pursuant to Section 6.
“Series 1 Shares” has the meaning set forth in the recitals.
“Series B Warrants” means warrants of the Company, each exercisable to purchase
one share of Common Stock at an initial exercise price of $5.00.
“Series C Warrants” has the meaning set forth in the recitals.
“Subscription Agreement” has the meaning set forth in the recitals.
“Units” has the meaning set forth in the recitals.
2.
Demand Registration.



(a)At any time after 180 days after the date issuance of the Series 1 Shares,
holders of a majority of the Registrable Securities then outstanding may request
a Registration of at least 50% of the outstanding Registrable Securities (a
“Demand Registration”). Each request for a Demand Registration shall specify the
approximate number of Registrable Securities required to be registered. Upon
receipt of such request, the Company shall promptly (but in no event later than
15 days following receipt thereof) deliver notice of such request to all other
holders of Registrable Securities who shall then have 15 days from the date such
notice is given to notify the Company in writing of their desire to be included
in such Registration. The Company shall cause a Registration Statement to be
filed within 60 days after the date on which the initial request is given and
shall use commercially reasonable efforts to cause such Registration Statement
to be declared effective by the Commission as soon as practicable thereafter.
The Company shall not be required to effect a Demand Registration more than once
for the holders of Registrable Securities as a group; provided, that a
Registration Statement shall not count as a Demand Registration requested under
Section 2(a) unless and until it has become effective.


(b)The Company shall not be obligated to effect any Demand Registration within
180 days after the effective date of a previous Piggyback Registration (as
defined below) in which holders of Registrable Securities were permitted to
register, and actually sold, at least 50% of the shares of Registrable
Securities requested to be included therein. The Company may postpone for up to
90 days the filing or effectiveness of a Registration Statement for a Demand
Registration if the Company’s Board determines in its reasonable good faith
judgment that such Demand Registration would (i) materially interfere with a
significant acquisition, corporate organization or other similar transaction
involving the Company; (ii) require premature disclosure of material information
that the Company has a bona fide business purpose for preserving as
confidential; or (iii) render the Company unable to comply with requirements
under the Securities Act or Exchange Act; provided, that in such event the
holders of a majority of the Registrable Securities initiating such Demand
Registration shall be entitled to withdraw such request and, if such request is
withdrawn, such Demand Registration shall not count as the one permitted Demand
Registration hereunder and the Company shall pay all registration expenses in




--------------------------------------------------------------------------------




connection with such registration. The Company may delay a Demand Registration
hereunder only twice in any period of twelve consecutive months.


(c)If the holders of the Registrable Securities initially requesting a Demand
Registration elect to distribute the Registrable Securities covered by their
request in an underwritten offering, they shall so advise the Company as a part
of their request made pursuant to Section 2(a), and the Company shall include
such information in its notice to the other holders of Registrable Securities.
The holders of a majority of the Registrable Securities initially requesting the
Demand Registration shall select the investment banking firm or firms to act as
the managing underwriter or underwriters in connection with such offering;
provided, that such selection shall be subject to the consent of the Company,
which consent shall not be unreasonably withheld or delayed.


(d)If a Demand Registration involves an underwritten offering and the managing
underwriter of the requested Demand Registration advises the Company and the
holders of Registrable Securities in writing that in its opinion the number of
shares of Common Stock proposed to be included in the Demand Registration,
including all Registrable Securities and all other shares of Common Stock
proposed to be included in such underwritten offering, exceeds the number of
shares of Common Stock which can be sold in such underwritten offering and/or
the number of shares of Common Stock proposed to be included in such
registration would adversely affect the price per share of the Registrable
Securities proposed to be sold in such underwritten offering, the Company shall
include in such Demand Registration (i) first, the number of shares of Common
Stock that the holders of Registrable Securities propose to sell, and (ii)
second, the number of shares of Common Stock proposed to be included therein by
any other Persons (including shares of Common Stock to be sold for the account
of the Company and/or other holders of Common Stock) allocated among such
Persons in such manner as they may agree. If the managing underwriter determines
that less than all of the Registrable Securities proposed to be sold can be
included in such offering, then the Registrable Securities that are included in
such offering shall be allocated pro rata among the respective holders thereof
on the basis of the number of Registrable Securities owned by each such holder.


3.Piggyback Registration.


(a)Whenever the Company proposes offer and sell any shares of its Common Stock
in a primary offering registered under the Securities Act (other than a
registration effected solely to implement an employee benefit plan or a
transaction to which Rule 145 of the Securities Act is applicable, or a
Registration Statement on Form S-4, S-8 or any successor form thereto or another
form not available for registering Piggyback Registrable Securities for sale to
the public), and the form of Registration Statement to be used may be used for
any registration of Piggyback Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event no
later than 20 days prior to the filing of such Registration Statement) to the
holders of Registrable Securities of its intention to effect such a Registration
and, subject to Section 3(b), shall include in such registration all Piggyback
Registrable Securities with respect to which the Company has received written
requests for inclusion from the holders thereof within 10 days after the
Company’s notice has been given to each such holder. The Company may postpone or
withdraw the filing or the effectiveness of a Piggyback Registration at any time
in its sole discretion. A Piggyback Registration shall not be considered a
Demand Registration for purposes of Section 2 of this Agreement.


(b)If a Piggyback Registration is initiated and the managing underwriter advises
the Company and the holders of Piggyback Registrable Securities (if any holders
of Piggyback Registrable Securities have elected to include Piggyback
Registrable Securities in such Piggyback Registration) in writing that in




--------------------------------------------------------------------------------




its opinion the number of shares of Common Stock proposed to be included in such
registration, including all Piggyback Registrable Securities and all other
shares of Common Stock proposed to be included in such underwritten offering,
exceeds the number of shares of Common Stock which can be sold in such offering
and/or that the number of shares of Common Stock proposed to be included in any
such registration would adversely affect the price per share of the Common Stock
to be sold in such offering, the Company shall include in such registration (i)
first, the number of shares of Common Stock that the Company proposes to sell;
(ii) second, the number of shares of Common Stock requested to be included
therein by holders of Registrable Securities and any holders of securities who
have registration rights pari passu with the holders of Registrable Securities,
allocated pro rata among all such holders on the basis of the number of shares
of Common Stock owned by each such holder or in such manner as they may
otherwise agree; and (iii) third, the number of shares of Common Stock requested
to be included therein by holders of Common Stock (other than holders of
Registrable Securities and holders of securities who have registration rights
pari passu with the holders of Registrable Securities), allocated among such
holders in such manner as they may agree.


(c)If any Piggyback Registration is initiated, the Company shall select the
investment banking firm or firms, if any, to act as the managing underwriter or
underwriters in connection with such offering.


4.Lock-up Agreement. Each holder of Registrable Securities agrees that in
connection with any public offering of the Company’s Common Stock or other
equity securities, and upon the request of the managing underwriter in such
offering, such holder shall not, without the prior written consent of such
managing underwriter, during the period commencing on 10 days prior to the
effective date of such registration and ending on the date specified by such
managing underwriter (such period not to exceed 90 days), (a) offer, pledge,
sell, contract to sell, grant any option or contract to purchase, purchase any
option or contract to sell, hedge the beneficial ownership of or otherwise
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into, exercisable for or exchangeable for shares of Common Stock
(whether such shares or any such securities are then owned by the Holder or are
thereafter acquired), or (b) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of such securities, whether any such transaction described in clause
(a) or (b) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing provisions of this Section 4
shall not apply to sales of Registrable Securities to be included in such
offering pursuant to Section 2(a) or Section 3(a), and shall be applicable to
the holders of Registrable Securities only if all officers and directors of the
Company are subject to the same restrictions. Each holder of Registrable
Securities agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the managing underwriter which are
consistent with the foregoing or which are necessary to give further effect
thereto. Notwithstanding anything to the contrary contained in this Section 4,
each holder of Registrable Securities shall be released, pro rata, from any
lock-up agreement entered into pursuant to this Section 4 in the event and to
the extent that the managing underwriter or the Company permit any discretionary
waiver or termination of the restrictions of any lock-up agreement pertaining to
any officer or director.


5.Registration Procedures. If and whenever the holders of Registrable Securities
request that any Registrable Securities be registered pursuant to the provisions
of this Agreement, the Company shall use its commercially reasonable efforts to
effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof, and pursuant thereto
the Company shall as soon as reasonably practicable:






--------------------------------------------------------------------------------




(a)subject to Section 2(a) and Section 3(a), prepare and file with the
Commission a Registration Statement with respect to such Registrable Securities
and use its commercially reasonable efforts to cause such Registration Statement
to become effective;


(b)prepare and file with the Commission such amendments, post-effective
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for a period of not less than 180 days, or if earlier, until
all of such Registrable Securities have been disposed of and to comply with the
provisions of the Securities Act with respect to the disposition of such
Registrable Securities in accordance with the intended methods of disposition
set forth in such Registration Statement;


(c)within a reasonable time before filing such Registration Statement,
Prospectus or amendments or supplements thereto, furnish to one counsel selected
by holders of a majority of such Registrable Securities copies of such documents
proposed to be filed, which documents shall be subject to the review and comment
of such counsel;


(d)notify each selling holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement to any Prospectus forming a part of
such Registration Statement has been filed;


(e)furnish to each selling holder of Registrable Securities such number of
copies of the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and any supplement thereto (in each case including all
exhibits and documents incorporated by reference therein) and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;


(f)use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions as any selling holder reasonably requests and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
holders to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such holders; provided, that the Company shall not be
required to qualify generally to do business, subject itself to general taxation
or consent to general service of process in any jurisdiction where it would not
otherwise be required to do so but for this Section 5(f);


(g)notify each selling holder of such Registrable Securities, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such holder, the Company shall prepare a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;


(h)provide a transfer agent and registrar (which may be the same entity) for all
such Registrable Securities not later than the effective date of such
registration;


(i)use its commercially reasonable efforts to cause such Registrable Securities
to be listed on each securities exchange on which the Common Stock is then
listed or, if the Common Stock is not then




--------------------------------------------------------------------------------




listed, on a national securities exchange selected by the holders of a majority
of such Registrable Securities;


(j)in connection with an underwritten offering, enter into such customary
agreements (including underwriting and lock-up agreements in customary form) and
take all such other customary actions as the holders of such Registrable
Securities or the managing underwriter of such offering reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities
(including, without limitation, making appropriate officers of the Company
available to participate in “road show” and other customary marketing activities
(including one-on-one meetings with prospective purchasers of the Registrable
Securities); and


(k)furnish to each selling holder of Registrable Securities and each
underwriter, if any, with (i) a legal opinion of the Company’s outside counsel,
dated the effective date of such Registration Statement (and, if such
registration includes an underwritten public offering, dated the date of the
closing under the underwriting agreement), in form and substance as is
customarily given in opinions of the Company’s counsel to underwriters in
underwritten public offerings; and (ii) a “comfort” letter signed by the
Company’s independent certified public accountants in form and substance as is
customarily given in accountants’ letters to underwriters in underwritten public
offerings;


(l)without limiting Section 5(f) above, use its commercially reasonable efforts
to cause such Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the holders of such Registrable
Securities to consummate the disposition of such Registrable Securities in
accordance with their intended method of distribution thereof;


(m)notify the holders of Registrable Securities promptly of any request by the
Commission for the amending or supplementing of such Registration Statement or
Prospectus or for additional information;


(n)advise the holders of Registrable Securities, promptly after it shall receive
notice or obtain knowledge thereof, of the issuance of any stop order by the
Commission suspending the effectiveness of such Registration Statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its commercially reasonable efforts to prevent the issuance of any stop order or
to obtain its withdrawal at the earliest possible moment if such stop order
should be issued;


(o)permit any holder of Registrable Securities which holder, in its sole and
exclusive judgment, might be deemed to be an underwriter or a controlling person
of the Company, to participate in the preparation of such Registration Statement
and to require the insertion therein of language, furnished to the Company in
writing, which in the reasonable judgment of such holder and its counsel should
be included;


(p)otherwise use its commercially reasonable efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.


6.Expenses. All expenses (other than Selling Expenses) incurred by the Company
in complying with its obligations pursuant to this Agreement and in connection
with the registration and disposition of Registrable Securities, including,
without limitation, all registration and filing fees, expenses of any audits
incident to or required by any such registration, fees and expenses of complying
with securities and “blue sky” laws, printing expenses, fees and expenses of the
Company’s counsel and accountants and reasonable




--------------------------------------------------------------------------------




fees and expenses of one counsel for the holders of Registrable Securities
participating in a Demand Registration as a group (selected by the holders of a
majority of the Registrable Securities initially requesting such registration),
shall be paid by the Company. All Selling Expenses relating to Registrable
Securities registered pursuant to this Agreement shall be borne and paid by the
holders of such Registrable Securities, in proportion to the number of
Registrable Securities registered for each such holder.


7.Indemnification.


(a)The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities, such holder’s officers,
directors, managers, members, partners, stockholders and Affiliates, each
underwriter, broker or any other Person acting on behalf of such holder of
Registrable Securities and each other Person, if any, who controls any of the
foregoing Persons within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against all losses, claims, actions, damages,
liabilities and expenses, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, actions, damages, liabilities or expenses arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus (as defined in Rule 405 promulgated under the Securities
Act) or any amendment thereof or supplement thereto or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation or alleged violation by
the Company of the Securities Act or any other similar federal or state
securities laws or any rule or regulation promulgated thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance; and shall
reimburse such Persons for any legal or other expenses reasonably incurred by
any of them in connection with investigating or defending any such loss, claim,
action, damage or liability, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by such holder
expressly for use therein or by such holder’s failure to deliver a copy of the
Registration Statement, Prospectus, free-writing prospectus (as defined in Rule
405 promulgated under the Securities Act) or any amendments or supplements
thereto (if the same was required by applicable law to be so delivered) after
the Company has furnished such holder with a sufficient number of copies of the
same prior to any written confirmation of the sale of Registrable Securities.


(b)In connection with any registration in which a holder of Registrable
Securities is participating, each such holder shall furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such Registration Statement or Prospectus and, to the
extent permitted by law, shall indemnify and hold harmless, the Company, each
director of the Company, each officer of the Company who shall sign such
Registration Statement, each underwriter, broker or other Person acting on
behalf of the holders of Registrable Securities and each Person who controls any
of the foregoing Persons within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act against any losses, claims, actions, damages,
liabilities or expenses resulting from any untrue or alleged untrue statement of
material fact contained in the Registration Statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 promulgated under
the Securities Act) or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such holder; provided, that the obligation
to indemnify shall be several, not joint and several, for each holder and shall
be limited to the net proceeds (after underwriting fees, commissions or
discounts) actually received by such holder from the sale of Registrable
Securities pursuant to such Registration Statement.




--------------------------------------------------------------------------------




(c)Promptly after receipt by an indemnified party of notice of the commencement
of any action involving a claim referred to in this Section 7, such indemnified
party shall, if a claim in respect thereof is made against an indemnifying
party, give written notice to the latter of the commencement of such action. The
failure of any indemnified party to notify an indemnifying party of any such
action shall not (unless such failure shall have a material adverse effect on
the indemnifying party) relieve the indemnifying party from any liability in
respect of such action that it may have to such indemnified party hereunder. In
case any such action is brought against an indemnified party, the indemnifying
party shall be entitled to participate in and to assume the defense of the
claims in any such action that are subject or potentially subject to
indemnification hereunder, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party, and after written notice from the indemnifying party to
such indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be responsible for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof; provided, that if (i) any indemnified party shall have reasonably
concluded that there may be one or more legal or equitable defenses available to
such indemnified party which are additional to or conflict with those available
to the indemnifying party, or that such claim or litigation involves or could
have an effect upon matters beyond the scope of the indemnity provided
hereunder, or (ii) such action seeks an injunction or equitable relief against
any indemnified party or involves actual or alleged criminal activity, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party without such indemnified party’s prior
written consent (but, without such consent, shall have the right to participate
therein with counsel of its choice) and such indemnifying party shall reimburse
such indemnified party and any Person controlling such indemnified party for
that portion of the fees and expenses of any counsel retained by the indemnified
party which is reasonably related to the matters covered by the indemnity
provided hereunder. If the indemnifying party is not entitled to, or elects not
to, assume the defense of a claim, it shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. In such instance, the conflicting indemnified parties shall have a right
to retain one separate counsel, chosen by the holders of a majority of the
Registrable Securities included in the registration, at the expense of the
indemnifying party.


(d)If the indemnification provided for hereunder is held by a court of competent
jurisdiction to be unavailable to an indemnified party with respect to any loss,
claim, damage, liability or action referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party hereunder, shall
contribute to the amounts paid or payable by such indemnified party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided, that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each holder of Registrable Securities, to an amount equal to the net
proceeds (after underwriting fees, commissions or discounts) actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties agree that it would not be just
and equitable if contribution pursuant hereto were determined by pro rata
allocation or by any other method or allocation which does




--------------------------------------------------------------------------------




not take account of the equitable considerations referred to herein. No Person
guilty or liable of fraudulent misrepresentation shall be entitled to
contribution from any Person.


8.Participation in Underwritten Registrations. No Person may participate in any
registration hereunder which is underwritten unless such Person (a) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements; provided, that no holder of
Registrable Securities included in any underwritten registration shall be
required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such holder,
such holder’s ownership of its shares of Common Stock to be sold in the offering
and such holder’s intended method of distribution) or to undertake any
indemnification obligations to the Company or the underwriters with respect
thereto, except as otherwise provided in Section 7.


9.Rule 144 Compliance. With a view to making available to the holders of
Registrable Securities the benefits of Rule 144 under the Securities Act and any
other rule or regulation of the Commission that may at any time permit a holder
to sell securities of the Company to the public without registration or pursuant
to a registration on Form S-3 (or any successor form), the Company shall:


(a)make and keep public information available, as those terms are understood and
defined in Rule 144 under the Securities Act, at all times after the
Registration Date;


(b)use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act, at any time after the Company has become
subject to such reporting requirements; and


(c)furnish to any holder so long as the holder owns Registrable Securities,
promptly upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 under the Securities Act and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
or furnished by the Company as such holder may reasonably request in connection
with the sale of Registrable Securities without registration.


10.Termination. This Agreement shall terminate and be of no further force or
effect when there shall no longer be any Registrable Securities outstanding;
provided, that the provisions of Section 6 and Section 7 shall survive any such
termination.


11.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 11).






--------------------------------------------------------------------------------




If to the Company:
Kingsway Financial Services Inc.
150 Pierce Road, 6th Floor
Itasca, IL 60143
Facsimile: (847) 952-4830
E-mail: hbaqar@kingswayfinancial.com
Attention: Hassan Baqar
with a copy to:
McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173
Facsimile: (646) 390-1209
E-mail: jrubinstein@mwe.com
Attention: Joel L. Rubinstein, Esq.
If to any Investor, to such Investor’s address as set forth on Schedule A
hereto.



12.Entire Agreement. This Agreement, together with the Subscription Agreement
and any related exhibits and schedules thereto, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.
Notwithstanding the foregoing, in the event of any conflict between the terms
and provisions of this Agreement and those of the Subscription Agreement, the
terms and conditions of this Agreement shall control.


13.Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Each Investor may assign its rights hereunder to any
purchaser or transferee of Registrable Securities; provided, that such purchaser
or transferee shall, as a condition to the effectiveness of such assignment, be
required to execute a counterpart to this Agreement agreeing to be treated as an
Investor whereupon such purchaser or transferee shall have the benefits of, and
shall be subject to the restrictions contained in, this Agreement as if such
purchaser or transferee was originally included in the definition of an Investor
herein and had originally been a party hereto.


14.No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.


15.Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.


16.Amendment, Modification and Waiver. Except as otherwise provided herein, the
provisions of this Agreement may only be amended, modified, supplemented or
waived with the prior written consent of the Company and the holders of a
majority of the Registrable Securities. No waiver by any party or parties shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. Except
as otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.




--------------------------------------------------------------------------------




17.Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.


18.Remedies. Each holder of Registrable Securities, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company acknowledges that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and the Company hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.


19.Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of New York
without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction). Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States or the courts of the State of New York in each case located in the
city of New York and County of New York, and each party irrevocably submits to
the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.


20.Waiver of Jury Trial. Each party acknowledges and agrees that any controversy
which may arise under this Agreement is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each party to this Agreement certifies and acknowledges that (a) no
representative of any other party has represented, expressly or otherwise, that
such other party would not seek to enforce the foregoing waiver in the event of
a legal action, (b) such party has considered the implications of this waiver,
(c) such party makes this waiver voluntarily, and (d) such party has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 20.


21.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.


[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the date first written above.
 
KINGSWAY FINANCIAL SERVICES INC.
 


By_____________________
Name:
Title:





































[Signature page to Registration Rights Agreement]




--------------------------------------------------------------------------------




 
[INVESTOR NAME]
 


By_____________________
Name:
Title:



































[Signature page to Registration Rights Agreement]




--------------------------------------------------------------------------------




Schedule A
Investors




